Title: Thomas Jefferson to Thomas Law, 24 February 1817
From: Jefferson, Thomas
To: Law, Thomas


          
            Dear Sir
            Monticello Feb. 24. 17.
          
          The enrolment of my name among those of the members of the Columbian Institute is an honor which I recieve with the acknolegements it so justly calls for. I place it to the account of their kindness, and not of any services I can now render them. age and it’s effects forbid me that expectation, and teach me that it is not among the ruins of memory that new materials for science are to be sought. the institution of your society adds another to the views of futurity which fill with delight our contemplations on the future destinies of our beloved country, and of the advancement it is to produce in the character and condition of man. with prayers for it’s prosperity, I tender to the Institute and yourself the assurance of my high respect and consideration.
          Th: Jefferson
        